Citation Nr: 0033734	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-17 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1975.  

This matter arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran contends that he was involved in a vehicle 
accident in service and that he sustained an injury to his 
cervical spine at that time.  He asserts that he was placed 
in a cervical collar during his period of inpatient treatment 
at Wright Patterson Air Force Base Hospital.  Records show 
that the veteran has been diagnosed with narrowing and 
degenerative changes associated with the C-4 - C-5 disc space 
with bilateral C-4 - C-5 neural foraminal encroachment.  
Clinical treatment records dating from August 1977 through 
September 1999, and received from the veteran's treating 
physician Carlos K. Menendez, M.D., show that the veteran was 
seen for a variety of physical complaints, including neck 
problems beginning in December 1989.  Dr. Menendez also 
submitted a statement dated in September 1999 in which he 
offered his opinion that the veteran had been involved in a 
"significant auto accident" in 1972, and that that 
automobile accident was at least partially responsible for 
his current osteoarthritis.  

The veteran underwent a VA rating examination in March 1999.  
At that time, he reported having been involved in a serious 
automobile accident in service in 1972, that he had spent up 
to five weeks in the hospital at Wright Patterson Air Force 
Base, and that he experienced problems with his neck since 
that time.  The examiner offered a diagnosis of degenerative 
disc disease of the lumbar and cervical spine.  While the 
examiner offered his opinion that the degenerative changes in 
the veteran's low back were the result of his active service, 
he did not address the etiology of the veteran's cervical 
spine disorder other than to mention that there was no 
mention of back or neck pain in the clinical treatment 
records pertaining to the 1972 automobile accident.  
Accordingly, it is the Board's opinion that further 
development of the case, including a VA rating examination 
addressing the etiology of the veteran's diagnosed 
degenerative arthritis of the cervical spine, is necessary.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board observes that an additional issue with respect to a 
previously denied claim for service connection for a low back 
disorder must be addressed here.  
Service connection for a low back disability was denied by a 
July 1999 rating decision.  At that time, both a rating 
decision and a supplemental statement of the case were issued 
with respect to that determination.  At his April 2000 
hearing before the undersigned Veterans Law Judge, the 
veteran indicated that he wished to file a notice of 
disagreement with respect to the RO's July 1999 decision.  
The veteran was informed that his oral statements and 
testimony with respect to that issue would be regarded as a 
written notice of disagreement.  

The Board observes that where a timely notice of disagreement 
has been submitted, the veteran is entitled to a statement of 
the case.  See 38 C.F.R. § 19.26 (2000).  Because the RO has 
not yet issued a statement of the case, there exists a 
procedural defect which now requires a remand.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 
Vet. App. 398 (1995); see also 38 C.F.R. § 19.9 (2000) 
(stipulating that, if a correlation of a procedural defect is 
essential to a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, and 
specify the action to be undertaken) (emphasis added).  This 
issue must therefore be referred back to the RO for 
appropriate development as indicated above.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his cervical spine disorder 
since his discharge from service.  After 
obtaining any necessary authorization, 
any identified treatment records not 
presently associated with the claims 
file, to include any identified workman's 
compensation or vocational rehabilitation 
records, should be obtained and 
associated with the claims file.  If no 
additional records have been identified 
or are otherwise unavailable, the RO 
should so indicate.  The RO should also 
ensure that all reasonable efforts have 
been expended to secure the clinical 
records of treatment of the veteran at 
Wright Patterson Air Force Base Medical 
Center between August 1972 and October 
1972.  If the records are not obtained, 
the RO should document that it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain the records would be futile.  

2.  The veteran should be scheduled to 
undergo a VA examination of his cervical 
spine in order to determine the nature 
and etiology of any currently diagnosed 
disorder.  All necessary studies and/or 
tests should be conducted.  The veteran's 
claims file, including all newly 
associated evidence, should be made 
available to the examiner for review in 
advance of the scheduled examination.  
The examiner is requested to review all 
records, particularly the veteran's in-
service accident reports and statements 
by Dr. Menendez, and offer an opinion as 
to whether it is as least as likely as 
not that any diagnosed disorder involving 
the veteran's cervical spine is 
etiologically related to the veteran's 
military service including a 1972 motor 
vehicle accident, or a 1973 motorcycle 
accident, or otherwise to the veteran's 
military service.  Any medical opinion 
offered should be reconciled with all 
other medical opinions of record.  
Complete rationales for all opinions 
expressed must be included in the 
typewritten examination report.  

3.  The RO is requested to issue a 
supplemental statement of the case with 
respect to the issue of entitlement to 
service connection for a low back 
disorder.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to pursue an 
appeal of that issue.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for 
degenerative joint disease of the 
cervical spine on the basis of all the 
available evidence.  If the benefit 
sought is not granted, the veteran and 
his service representative should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law, to provide for additional development of the 
evidence, and to comply with the holding of the United States 
Court of Appeals for Veterans Claims in Manlincon, supra.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with the present appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


